(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      BETTERMAN v. MONTANA

       CERTIORARI TO THE SUPREME COURT OF MONTANA

     No. 14–1457. Argued March 28, 2016—Decided May 19, 2016
Petitioner Brandon Betterman pleaded guilty to bail jumping after fail-
  ing to appear in court on domestic assault charges. He was then
  jailed for over 14 months awaiting sentence, in large part due to in-
  stitutional delay. He was eventually sentenced to seven years’ im-
  prisonment, with four of the years suspended. Arguing that the 14-
  month gap between conviction and sentencing violated his speedy
  trial right, Betterman appealed, but the Montana Supreme Court af-
  firmed the conviction and sentence, ruling that the Sixth Amend-
  ment’s Speedy Trial Clause does not apply to postconviction, presen-
  tencing delay.
Held: The Sixth Amendment’s speedy trial guarantee does not apply
  once a defendant has been found guilty at trial or has pleaded guilty
  to criminal charges. Pp. 3–11.
     (a) Criminal proceedings generally unfold in three discrete phases.
  First, the State investigates to determine whether to arrest and
  charge a suspect. Once charged, the suspect is presumed innocent
  until conviction upon trial or guilty plea. After conviction, the court
  imposes sentence. There are checks against delay geared to each
  particular phase. P. 3.
     (b) Statutes of limitations provide the primary protection against
  delay in the first stage, when the suspect remains at liberty, with the
  Due Process Clause safeguarding against fundamentally unfair pros-
  ecutorial conduct. United States v. Lovasco, 431 U. S. 783, 789. P. 3.
     (c) The Speedy Trial Clause right attaches when the second phase
  begins, that is, upon a defendant’s arrest or formal accusation. Unit-
  ed States v. Marion, 404 U. S. 307, 320–321. The right detaches upon
  conviction, when this second stage ends. Before conviction, the ac-
  cused is shielded by the presumption of innocence, Reed v. Ross, 468
  U. S. 1, 4, which the Speedy Trial Clause implements by minimizing
2                      BETTERMAN v. MONTANA

                                  Syllabus

    the likelihood of lengthy incarceration before trial, lessening the anx-
    iety and concern associated with a public accusation, and limiting the
    effects of long delay on the accused’s ability to mount a defense, Mar-
    ion, 404 U. S., at 320. The Speedy Trial Clause thus loses force upon
    conviction.
       This reading comports with the historical understanding of the
    speedy trial right. It “has its roots at the very foundation of our Eng-
    lish law heritage,” Klopfer v. North Carolina, 386 U. S. 213, 223, and
    it was the contemporaneous understanding of the Sixth Amend-
    ment’s language that “accused” described a status preceding “convict-
    ed” and “trial” meant a discrete episode after which judgment (i.e.,
    sentencing) would follow. The Court’s precedent aligns with the text
    and history of the Speedy Trial Clause. See Barker v. Wingo, 407
    U. S. 514, 532–533. Just as the right to speedy trial does not arise
    prearrest, Marion, 404 U. S., at 320–322, adverse consequences of
    postconviction delay are outside the purview of the Speedy Trial
    Clause. The sole remedy for a violation of the speedy trial right—
    dismissal of the charges—fits the preconviction focus of the Clause,
    for it would be an unjustified windfall to remedy sentencing delay by
    vacating validly obtained convictions. This reading also finds sup-
    port in the federal Speedy Trial Act of 1974 and numerous state ana-
    logs, which impose time limits for charging and trial but say nothing
    about sentencing. The prevalence of guilty pleas and the resulting
    scarcity of trials in today’s justice system do not bear on the pre-
    sumption-of-innocence protection at the heart of the Speedy Trial
    Clause. Moreover, a central feature of contemporary sentencing—the
    preparation and review of a presentence investigation report—
    requires some amount of wholly reasonable presentencing delay.
    Pp. 3–9.
       (d) Although     the    Constitution’s     presumption-of-innocence-
    protective speedy trial right is not engaged in the sentencing phase,
    statutes and rules offer defendants recourse. Federal Rule of Crimi-
    nal Procedure 32(b)(1), for example, directs courts to “impose sen-
    tence without unnecessary delay.” Further, as at the prearrest stage,
    due process serves as a backstop against exorbitant delay. Because
    Betterman advanced no due process claim here, however, the Court
    expresses no opinion on how he might fare under that more pliable
    standard. Pp. 9–11.
378 Mont. 182, 342 P. 3d 971, affirmed.

   GINSBURG, J., delivered the opinion for a unanimous Court. THOMAS,
J., filed a concurring opinion, in which ALITO, J., joined. SOTOMAYOR, J.,
filed a concurring opinion.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–1457
                                   _________________


  BRANDON THOMAS BETTERMAN, PETITIONER v.

                MONTANA 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      MONTANA

                                 [May 19, 2016] 


   JUSTICE GINSBURG delivered the opinion of the Court.
   The Sixth Amendment to the U. S. Constitution pro-
vides that “[i]n all criminal prosecutions, the accused shall
enjoy the right to a speedy and public trial, by an impar-
tial jury . . . .” Does the Sixth Amendment’s speedy trial
guarantee apply to the sentencing phase of a criminal
prosecution? That is the sole question this case presents.
We hold that the guarantee protects the accused from
arrest or indictment through trial, but does not apply once
a defendant has been found guilty at trial or has pleaded
guilty to criminal charges. For inordinate delay in sen-
tencing, although the Speedy Trial Clause does not gov-
ern, a defendant may have other recourse, including, in
appropriate circumstances, tailored relief under the Due
Process Clauses of the Fifth and Fourteenth Amendments.
Petitioner Brandon Betterman, however, advanced in this
Court only a Sixth Amendment speedy trial claim. He did
not preserve a due process challenge. See Tr. of Oral Arg.
19. We, therefore, confine this opinion to his Sixth
Amendment challenge.
2                    BETTERMAN v. MONTANA

                         Opinion of the Court 


                             I

   Ordered to appear in court on domestic assault charges,
Brandon Betterman failed to show up and was therefore
charged with bail jumping. 378 Mont. 182, 184, 342 P. 3d
971, 973 (2015). After pleading guilty to the bail-jumping
charge, he was jailed for over 14 months awaiting sen-
tence on that conviction. Id., at 184–185, 342 P. 3d, at
973–974. The holdup, in large part, was due to institu-
tional delay: the presentence report took nearly five
months to complete; the trial court took several months to
deny two presentence motions (one seeking dismissal of
the charge on the ground of delay); and the court was slow
in setting a sentencing hearing. Id., at 185, 195, 342
P. 3d, at 973–974, 980. Betterman was eventually sen-
tenced to seven years’ imprisonment, with four of those
years suspended. Id., at 185, 342 P. 3d, at 974.
   Arguing that the 14-month gap between conviction and
sentencing violated his speedy trial right, Betterman
appealed. The Montana Supreme Court affirmed his
conviction and sentence, ruling that the Sixth Amend-
ment’s Speedy Trial Clause does not apply to postconvic-
tion, presentencing delay. Id., at 188–192, 342 P. 3d, at
975–978.
   We granted certiorari, 577 U. S. ___ (2015), to resolve a
split among courts over whether the Speedy Trial Clause
applies to such delay.1 Holding that the Clause does not
——————
  1 Compare Burkett v. Cunningham, 826 F. 2d 1208, 1220 (CA3 1987);

Juarez-Casares v. United States, 496 F. 2d 190, 192 (CA5 1974);
Ex parte Apicella, 809 So. 2d 865, 869 (Ala. 2001); Gonzales v. State,
582 P. 2d 630, 632 (Alaska 1978); Jolly v. State, 358 Ark. 180, 191, 189
S. W. 3d 40, 45 (2004); Trotter v. State, 554 So. 2d 313, 316 (Miss.
1989), superseded by statute on other grounds, Miss. Code Ann. §99–
35–101 (2008); Commonwealth v. Glass, 526 Pa. 329, 334, 586 A. 2d
369, 371 (1991); State v. Leyva, 906 P. 2d 910, 912 (Utah 1995); and
State v. Dean, 148 Vt. 510, 513, 536 A. 2d 909, 912 (1987) (Speedy Trial
Clause applies to sentencing delay), with United States v. Ray, 578
                    Cite as: 578 U. S. ____ (2016)                   3

                         Opinion of the Court

apply to delayed sentencing, we affirm the Montana Su-
preme Court’s judgment.
                             II
   Criminal proceedings generally unfold in three discrete
phases. First, the State investigates to determine whether
to arrest and charge a suspect. Once charged, the suspect
stands accused but is presumed innocent until conviction
upon trial or guilty plea. After conviction, the court im-
poses sentence. There are checks against delay through-
out this progression, each geared to its particular phase.
   In the first stage—before arrest or indictment, when the
suspect remains at liberty—statutes of limitations provide
the primary protection against delay, with the Due Pro-
cess Clause as a safeguard against fundamentally unfair
prosecutorial conduct. United States v. Lovasco, 431 U. S.
783, 789 (1977); see id., at 795, n. 17 (Due Process
Clause may be violated, for instance, by prosecutorial delay
that is “tactical” or “reckless” (internal quotation marks
omitted)).
   The Sixth Amendment’s Speedy Trial Clause homes in
on the second period: from arrest or indictment through
conviction. The constitutional right, our precedent holds,
does not attach until this phase begins, that is, when a
defendant is arrested or formally accused. United States
v. Marion, 404 U. S. 307, 320–321 (1971). Today we hold
that the right detaches upon conviction, when this second
stage ends.2
——————
F. 3d 184, 198–199 (CA2 2009); State v. Drake, 259 N. W. 2d 862, 866
(Iowa 1977), abrogated on other grounds by State v. Kaster, 469 N. W.
2d 671, 673 (Iowa 1991); State v. Pressley, 290 Kan. 24, 29, 223 P. 3d
299, 302 (2010); State v. Johnson, 363 So. 2d 458, 460 (La. 1978); 378
Mont. 182, 192, 342 P. 3d 971, 978 (2015) (case below); and Ball v.
Whyte, 170 W. Va. 417, 418, 294 S. E. 2d 270, 271 (1982) (Speedy Trial
Clause does not apply to sentencing delay).
   2 We reserve the question whether the Speedy Trial Clause applies to

bifurcated proceedings in which, at the sentencing stage, facts that
4                    BETTERMAN v. MONTANA

                          Opinion of the Court

   Prior to conviction, the accused is shielded by the pre-
sumption of innocence, the “bedrock[,] axiomatic and
elementary principle whose enforcement lies at the foun-
dation of the administration of our criminal law.” Reed v.
Ross, 468 U. S. 1, 4 (1984) (internal quotation marks
omitted). The Speedy Trial Clause implements that pre-
sumption by “prevent[ing] undue and oppressive incarcer-
ation prior to trial, . . . minimiz[ing] anxiety and concern
accompanying public accusation[,] and . . . limit[ing] the
possibilities that long delay will impair the ability of an
accused to defend himself.” Marion, 404 U. S., at 320
(internal quotation marks omitted). See also Barker v.
Wingo, 407 U. S. 514, 532–533 (1972). As a measure
protecting the presumptively innocent, the speedy trial
right—like other similarly aimed measures—loses force
upon conviction. Compare In re Winship, 397 U. S. 358,
364 (1970) (requiring “proof beyond a reasonable doubt of
every fact necessary to constitute the crime”), with United
States v. O’Brien, 560 U. S. 218, 224 (2010) (“Sentencing
factors . . . can be proved . . . by a preponderance of the
evidence.”). Compare also 18 U. S. C. §3142(b) (bail pre-
sumptively available for accused awaiting trial) with
§3143(a) (bail presumptively unavailable for those con-
victed awaiting sentence).
   Our reading comports with the historical understand-
ing. The speedy trial right, we have observed, “has its
roots at the very foundation of our English law heritage.
Its first articulation in modern jurisprudence appears to
have been made in Magna Carta (1215) . . . .” Klopfer v.
North Carolina, 386 U. S. 213, 223 (1967). Regarding the
Framers’ comprehension of the right as it existed at the
——————
could increase the prescribed sentencing range are determined (e.g.,
capital cases in which eligibility for the death penalty hinges on aggra-
vating factor findings). Nor do we decide whether the right reattaches
upon renewed prosecution following a defendant’s successful appeal,
when he again enjoys the presumption of innocence.
                     Cite as: 578 U. S. ____ (2016)                   5

                         Opinion of the Court

founding, we have cited Sir Edward Coke’s Institutes of
the Laws of England. See id., at 223–225, and nn. 8, 12–
14, 18. Coke wrote that “the innocent shall not be worn
and wasted by long imprisonment, but . . . speedily come
to his tria[l].” 1 E. Coke, Second Part of the Institutes of
the Laws of England 315 (1797) (emphasis added).
   Reflecting the concern that a presumptively innocent
person should not languish under an unresolved charge,
the Speedy Trial Clause guarantees “the accused” “the
right to a speedy . . . trial.” U. S. Const., Amdt. 6 (empha-
sis added). At the founding, “accused” described a status
preceding “convicted.” See, e.g., 4 W. Blackstone, Com-
mentaries on the Laws of England 322 (1769) (comment-
ing on process in which “persons accused of felony . . . were
tried . . . and convicted” (emphasis added)). And “trial”
meant a discrete episode after which judgment (i.e., sen-
tencing) would follow. See, e.g., id., at 368 (“We are now to
consider the next stage of criminal prosecution, after trial
and conviction are past . . . : which is that of judgment.”).3
   This understanding of the Sixth Amendment lan-
guage—“accused” as distinct from “convicted,” and “trial”
as separate from “sentencing”—endures today. See, e.g.,
Black’s Law Dictionary 26 (10th ed. 2014) (defining “ac-
cused” as “a person who has been arrested and brought
before a magistrate or who has been formally charged”
(emphasis added)); Fed. Rule Crim. Proc. 32 (governing
“Sentencing and Judgment,” the rule appears in the chap-

——————
   3 As Betterman points out, at the founding, sentence was often im-

posed promptly after rendition of a verdict. Brief for Petitioner 24–26.
But that was not invariably the case. For the court’s “own convenience,
or on cause shown, [sentence could be] postpone[d] . . . to a future day
or term.” 1 J. Bishop, Criminal Procedure §1291, p. 767 (3d ed. 1880)
(footnote omitted). See also 1 J. Chitty, A Practical Treatise on the
Criminal Law 481 (1819) (“The sentence . . . is usually given immedi-
ately after the conviction, but the court may adjourn to another day and
then give judgment.”).
6                    BETTERMAN v. MONTANA

                          Opinion of the Court

ter on “Post-Conviction Procedures,” which follows imme-
diately after the separate chapter headed “Trial”).4
   This Court’s precedent aligns with the text and history
of the Speedy Trial Clause. Detaining the accused pretrial,
we have said, disadvantages him, and the imposition is
“especially unfortunate” as to those “ultimately found to be
innocent.” Barker, 407 U. S., at 532–533. And in Marion,
404 U. S., at 320, addressing “the major evils protected
against by the speedy trial guarantee,” we observed: “Ar-
rest is a public act that may seriously interfere with the
defendant’s liberty, whether he is free on bail or not, and
that may disrupt his employment, drain his financial
resources, curtail his associations, subject him to public
obloquy, and create anxiety in him, his family and his
friends.” We acknowledged in Marion that even pre-
arrest—a stage at which the right to a speedy trial does
not arise—the passage of time “may impair memories,
cause evidence to be lost, deprive the defendant of wit-
nesses, and otherwise interfere with his ability to defend
himself.” Id., at 321. Nevertheless, we determined, “this
possibility of prejudice at trial is not itself sufficient rea-
son to wrench the Sixth Amendment from its proper [ar-
rest or charge triggered] context.” Id., at 321–322. Ad-
verse consequences of postconviction delay, though subject
to other checks, see infra, at 10–11, are similarly outside
the purview of the Speedy Trial Clause.5
——————
    4 Wedo not mean to convey that provisions of the Sixth Amendment
protecting interests other than the presumption of innocence are
inapplicable to sentencing. In this regard, we have held that the right
to defense counsel extends to some postconviction proceedings. See
Mempa v. Rhay, 389 U. S. 128, 135–137 (1967).
  5 Smith v. Hooey, 393 U. S. 374 (1969), on which Betterman relies, is

not to the contrary. There we concluded that a defendant, though
already convicted and imprisoned on one charge, nevertheless has a
right to be speedily brought to trial on an unrelated charge. Id., at 378.
“[T]here is reason to believe,” we explained in Smith, “that an outstand-
ing untried charge (of which even a convict may, of course, be innocent)
                    Cite as: 578 U. S. ____ (2016)                   7

                         Opinion of the Court

  The sole remedy for a violation of the speedy trial
right—dismissal of the charges, see Strunk v. United
States, 412 U. S. 434, 440 (1973); Barker, 407 U. S., at
522—fits the preconviction focus of the Clause. It would
be an unjustified windfall, in most cases, to remedy sen-
tencing delay by vacating validly obtained convictions.
Betterman concedes that a dismissal remedy ordinarily
would not be in order once a defendant has been convicted.
See Tr. of Oral Arg. 5–6; cf. Bozza v. United States, 330
U. S. 160, 166 (1947) (“[A]n error in passing the sentence”
does not permit a convicted defendant “to escape punish-
ment altogether.”).6
  The manner in which legislatures have implemented the
speedy trial guarantee matches our reading of the Clause.
Congress passed the Speedy Trial Act of 1974, 18 U. S. C.
§3161 et seq., “to give effect to the sixth amendment right.”
United States v. MacDonald, 456 U. S. 1, 7, n. 7 (1982)
(quoting S. Rep. No. 93–1021, p. 1 (1974)). “The more
stringent provisions of the Speedy Trial Act have mooted
much litigation about the requirements of the Speedy
Trial Clause . . . .” United States v. Loud Hawk, 474 U. S.
302, 304, n. 1 (1986) (citation omitted). With certain
exceptions, the Act directs—on pain of dismissal of the
charges, §3162(a)—that no more than 30 days pass be-
tween arrest and indictment, §3161(b), and that no more
than 70 days pass between indictment and trial,
§3161(c)(1). The Act says nothing, however, about the
——————
can have fully as depressive an effect upon a prisoner as upon a person
who is at large.” Id., at 379. Smith is thus consistent with comprehen-
sion of the Speedy Trial Clause as protective of the presumptively
innocent.
  6 Betterman suggests that an appropriate remedy for the delay in his

case would be reduction of his sentence by 14 months—the time be-
tween his conviction and sentencing. See Tr. of Oral Arg. 6. We have
not read the Speedy Trial Clause, however, to call for a flexible or
tailored remedy. Instead, we have held that violation of the right
demands termination of the prosecution.
8                    BETTERMAN v. MONTANA

                          Opinion of the Court

period between conviction and sentencing, suggesting that
Congress did not regard that period as falling within the
Sixth Amendment’s compass. Numerous state analogs
similarly impose precise time limits for charging and trial;
they, too, say nothing about sentencing.7
  Betterman asks us to take account of the prevalence of
guilty pleas and the resulting scarcity of trials in today’s
justice system. See Lafler v. Cooper, 566 U. S. ___, ___
(2012) (slip op., at 11) (“[C]riminal justice today is for the
most part a system of pleas, not a system of trials.”). The
sentencing hearing has largely replaced the trial as the
forum for dispute resolution, Betterman urges. Therefore,
he maintains, the concerns supporting the right to a
speedy trial now recommend a speedy sentencing hear-
ing. The modern reality, however, does not bear on the
presumption-of-innocence protection at the heart of the
Speedy Trial Clause. And factual disputes, if any there
be, at sentencing, do not go to the question of guilt;
they are geared, instead, to ascertaining the proper sen-
tence within boundaries set by statutory minimums and
maximums.
  Moreover, a central feature of contemporary sentencing

——————
    7 See,
         e.g., Alaska Rule Crim. Proc. 45 (2016); Ark. Rules Crim. Proc.
28.1 to 28.3 (2015); Cal. Penal Code Ann. §1382 (West 2011); Colo. Rev.
Stat. §18–1–405 (2015); Conn. Rules Crim. Proc. 43–39 to 43–42 (2016);
Fla. Rule Crim. Proc. 3.191 (2016); Haw. Rule Crim. Proc. 48 (2016); Ill.
Comp. Stat., ch. 725, §5/103–5 (West 2014); Ind. Rule Crim. Proc. 4
(2016); Iowa Rule Crim. Proc. 2.33 (2016); Kan. Stat. Ann. §22–3402
(2014 Cum. Supp.); La. Code Crim. Proc. Ann., Art. 701 (West Cum.
Supp. 2016); Mass. Rule Crim. Proc. 36 (2016); Neb. Rev. Stat. §§29–
1207, 29–1208 (2008); Nev. Rev. Stat. §178.556 (2013); N. Y. Crim.
Proc. Law Ann. §30.30 (West Cum. Supp. 2016); Ohio Rev. Code Ann.
§§2945.71 to 2945.73 (Lexis 2014); Ore. Rev. Stat. §§135.745, 135.746,
135.748, 135.750, 135.752 (2015); Pa. Rule Crim. Proc. 600 (2016); S. D.
Codified Laws §23A–44–5.1 (Cum. Supp. 2015); Va. Code Ann. §19.2–
243 (2015); Wash. Rule Crim. Proc. 3.3 (2016); Wis. Stat. §971.10
(2011–2012); Wyo. Rule Crim. Proc. 48 (2015).
                      Cite as: 578 U. S. ____ (2016)                     9

                          Opinion of the Court

in both federal and state courts is preparation by the
probation office, and review by the parties and the court,
of a presentence investigation report. See 18 U. S. C.
§3552; Fed. Rule Crim. Proc. 32(c)–(g); 6 W. LaFave, J.
Israel, N. King, & O. Kerr, Criminal Procedure §26.5(b),
pp. 1048–1049 (4th ed. 2015) (noting reliance on presen-
tence reports in federal and state courts). This aspect of
the system requires some amount of wholly reasonable
presentencing delay.8      Indeed, many—if not most—
disputes are resolved, not at the hearing itself, but rather
through the presentence-report process. See N. Demleit-
ner, D. Berman, M. Miller, & R. Wright, Sentencing Law
and Policy 443 (3d ed. 2013) (“Criminal justice is far more
commonly negotiated than adjudicated; defendants and
their attorneys often need to be more concerned about the
charging and plea bargaining practices of prosecutors and
the presentence investigations of probation offices than . . .
about the sentencing procedures of judges or juries.”); cf.
Bierschbach & Bibas, Notice-and-Comment Sentencing, 97
Minn. L. Rev. 1, 15 (2012) (“[T]oday’s sentencing hearings
. . . rubber-stamp plea-bargained sentences.”).
    As we have explained, at the third phase of the
criminal-justice process, i.e., between conviction and sen-
tencing, the Constitution’s presumption-of-innocence-
protective speedy trial right is not engaged.9 That does
——————
  8 “In federal prosecutions,” the Solicitor General informs us, “the

median time between conviction and sentencing in 2014 was 99 days.”
Brief for United States as Amicus Curiae 31, n. 5. A good part of this
time no doubt was taken up by the drafting and review of a presentence
report. See Fed. Rule Crim. Proc. 32(c)–(g) (detailing presentence-
report process).
  9 It is true that during this period the defendant is often incarcerated.

See, e.g., §3143(a) (bail presumptively unavailable for convicted await-
ing sentence). Because postconviction incarceration is considered
punishment for the offense, however, a defendant will ordinarily earn
time-served credit for any period of presentencing detention. See
§3585(b); A. Campbell, Law of Sentencing §9:28, pp. 444–445, and n. 4
10                   BETTERMAN v. MONTANA

                          Opinion of the Court

not mean, however, that defendants lack any protection
against undue delay at this stage. The primary safeguard
comes from statutes and rules. The federal rule on point
directs the court to “impose sentence without unnecessary
delay.” Fed. Rule Crim. Proc. 32(b)(1). Many States have
provisions to the same effect,10 and some States prescribe
numerical time limits.11 Further, as at the prearrest
stage, due process serves as a backstop against exorbitant
delay. See supra, at 3. After conviction, a defendant’s due
process right to liberty, while diminished, is still present.
——————
(3d ed. 2004) (“[State c]rediting statutes routinely provide that any
period of time during which a person was incarcerated in relation to a
given offense be counted toward satisfaction of any resulting sen-
tence.”). That such detention may occur in a local jail rather than a
prison is of no constitutional moment, for a convicted defendant has no
right to serve his sentence in the penal institution he prefers. See
Meachum v. Fano, 427 U. S. 215, 224–225 (1976).
  10 See, e.g., Alaska Rule Crim. Proc. 32(a) (2016); Colo. Rule Crim.

Proc. 32(b)(1) (2015); Del. Super. Ct. Crim. Rule 32(a)(1) (2003); Fla.
Rule Crim. Proc. 3.720 (2016); Haw. Rule Penal Proc. 32(a) (2016); Kan.
Stat. Ann. §22–3424(c) (2014 Cum. Supp.); Ky. Rule Crim. Proc.
11.02(1) (2016); La. Code Crim. Proc. Ann., Art. 874 (West 2016); Me.
Rule Crim. Proc. 32(a)(1) (2015); Mass. Rule Crim. Proc. 28(b) (2016);
Mich. Ct. Rule 6.425(E)(1) (2011); Mo. Sup. Ct. Rule 29.07(b)(1) (2011);
Mont. Code Ann. §46–18–115 (2015); Nev. Rev. Stat. §176.015(1)
(2013); N. H. Rule Crim. Proc. 29(a)(1) (2016); N. J. Ct. Rule 3:21–4(a)
(2016); N. Y. Crim. Proc. Law Ann. §380.30(1) (West Cum. Supp. 2016);
N. D. Rule Crim. Proc. 32(a)(1) (2011); Ohio Rule Crim. Proc. 32(A)
(2013); R. I. Super. Ct. Rule 32(a)(1) (2015); S. D. Codified Laws §23A–
27–1 (Cum. Supp. 2015); Vt. Rule Crim. Proc. 32(a)(1) (2010); Va. Sup.
Ct. Rule 3A:17.1(b) (2012); W. Va. Rule Crim. Proc. 32(a) (2006); Wyo.
Rule Crim. Proc. 32(c)(1) (2015).
  11 See, e.g., Ariz. Rule Crim. Proc. 26.3(a)(1) (2011); Ark. Rule Crim.

Proc. 33.2 (2015); Cal. Penal Code Ann. §1191 (West 2015); Ind. Rule
Crim. Proc. 11 (2016); N. M. Rule Crim. Proc. 5–701(B) (2016); Ore.
Rev. Stat. §137.020(3) (2015); Pa. Rule Crim. Proc. 704(A)(1) (2016);
Tenn. Code Ann. §40–35–209(a) (2014); Utah Rule Crim. Proc. 22(a)
(2015); Wash. Rev. Code §9.94A.500(1) (2016 Cum. Supp.). These
sentencing provisions are separate from state analogues to the Speedy
Trial Act. See supra, at 8, and n. 7.
                    Cite as: 578 U. S. ____ (2016)                 11

                        Opinion of the Court

He retains an interest in a sentencing proceeding that is
fundamentally fair. But because Betterman advanced no
due process claim here, see supra, at 1, we express no
opinion on how he might fare under that more pliable
standard. See, e.g., United States v. $8,850, 461 U. S. 555,
562–565 (1983).12
                       *     *   *
   The course of a criminal prosecution is composed of
discrete segments. During the segment between accusa-
tion and conviction, the Sixth Amendment’s Speedy Trial
Clause protects the presumptively innocent from long
enduring unresolved criminal charges.       The Sixth
Amendment speedy trial right, however, does not extend
beyond conviction, which terminates the presumption of
innocence. The judgment of the Supreme Court of Mon-
tana is therefore
                                              Affirmed.




——————
  12 Relevant considerations may include the length of and reasons for

delay, the defendant’s diligence in requesting expeditious sentencing,
and prejudice.
                 Cite as: 578 U. S. ____ (2016)           1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 14–1457
                         _________________


  BRANDON THOMAS BETTERMAN, PETITIONER v.

                MONTANA 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      MONTANA

                        [May 19, 2016] 


   JUSTICE THOMAS, with whom JUSTICE ALITO joins,
concurring.
   I agree with the Court that the Sixth Amendment’s
Speedy Trial Clause does not apply to sentencing proceed-
ings, except perhaps to bifurcated sentencing proceedings
where sentencing enhancements operate as functional
elements of a greater offense. See ante, at 2–3, and n. 2. I
also agree with the Court’s decision to reserve judgment
on whether sentencing delays might violate the Due Pro-
cess Clause. Ante, at 11. Brandon Betterman’s counsel
repeatedly disclaimed that he was raising in this Court a
challenge under the Due Process Clause. See Tr. of Oral
Arg. 7–8 (“We haven’t included that. We didn’t include
that in the question presented, Your Honor”); id., at 8
(“[W]e are not advancing that claim here”); id., at 19
(“[W]e didn’t preserve a—a due process challenge. Our
challenge is solely under the Sixth Amendment”).
   We have never decided whether the Due Process Clause
creates an entitlement to a reasonably prompt sentencing
hearing. Today’s opinion leaves us free to decide the
proper analytical framework to analyze such claims if and
when the issue is properly before us.
   JUSTICE SOTOMAYOR suggests that, for such claims, we
should adopt the factors announced in Barker v. Wingo,
407 U. S. 514, 530–533 (1972). Post, at 2 (concurring
2                    BETTERMAN v. MONTANA

                         THOMAS, J., concurring

opinion). I would not prejudge that matter. The factors
listed in Barker may not necessarily translate to the de-
layed sentencing context. The Due Process Clause can be
satisfied where a State has adequate procedures to redress
an improper deprivation of liberty or property. See Par-
ratt v. Taylor, 451 U. S. 527, 537 (1981). In unusual cases
where trial courts fail to sentence a defendant within a
reasonable time, a State might fully satisfy due process by
making traditional extraordinary legal remedies, such as
mandamus, available. Or, much like the federal Speedy
Trial Act regulates trials, see 18 U. S. C. §3161, a State
might remedy improper sentencing delay by statute.* And
a person who sleeps on these remedies, as Betterman did,
may simply have no right to complain that his sentencing
was delayed. We should await a proper presentation, full
briefing, and argument before taking a position on this
issue.
   The Court thus correctly “express[es] no opinion on how
[Betterman] might fare” under the Due Process Clause.
Ante, at 11.




——————
  * Montana law, for example, secures the right to a prompt sentencing
hearing. See Mont. Code Ann. §46–18–101(3)(a) (2015) (“Sentencing
and punishment must be certain, timely, consistent, and understand-
able”); §46–18–102(3)(a) (“[I]f the verdict or finding is guilty, sentence
must be pronounced and judgment rendered within a reasonable time”);
§46–18–115 (“[T]he court shall conduct a sentencing hearing, without
unreasonable delay”).
                  Cite as: 578 U. S. ____ (2016)            1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 14–1457
                          _________________


  BRANDON THOMAS BETTERMAN, PETITIONER v.

                MONTANA 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                      MONTANA

                         [May 19, 2016] 


  JUSTICE SOTOMAYOR, concurring.
  I agree with the Court that petitioner cannot bring a
claim under the Speedy Trial Clause for a delay between
his guilty plea and his sentencing. As the majority notes,
however, a defendant may have “other recourse” for such a
delay, “including, in appropriate circumstances, tailored
relief under the Due Process Clauses of the Fifth and
Fourteenth Amendments.” Ante, at 1. The Court has no
reason to consider today the appropriate test for such a
Due Process Clause challenge because petitioner has
forfeited any such claim. See Tr. of Oral Arg. 19. I write
separately to emphasize that the question is an open one.
  The Due Process Clause is “flexible and calls for such
procedural protections as the particular situation de-
mands.” Morrissey v. Brewer, 408 U. S. 471, 481 (1972).
This Court thus uses different tests to consider whether
different kinds of delay run afoul of the Due Process
Clause. In evaluating whether a delay in instituting
judicial proceedings following a civil forfeiture violated the
Due Process Clause, the Court applied the test from Barker
v. Wingo, 407 U. S. 514 (1972)—the same test that the
Court applies to violations of the Speedy Trial Clause. See
United States v. $8,850, 461 U. S. 555, 564 (1983). Under
the Barker test, courts consider four factors—the length of
the delay, the reason for the delay, the defendant’s asser-
2                 BETTERMAN v. MONTANA

                   SOTOMAYOR, J., concurring

tion of his right, and prejudice to the defendant. Ibid.
None of the four factors is “either necessary or sufficient,”
and no one factor has a “talismanic qualit[y].” Barker, 407
U. S., at 533.
   The Montana Supreme Court did not use the Barker test
in evaluating petitioner’s Due Process Clause claim. 378
Mont. 182, 193–194, 342 P. 3d 971, 979 (2015). But it
seems to me that the Barker factors capture many of the
concerns posed in the sentencing delay context and that
because the Barker test is flexible, it will allow courts to
take account of any differences between trial and sentenc-
ing delays. See 407 U. S., at 531. The majority of the
Circuits in fact use the Barker test for that purpose. See
United States v. Sanders, 452 F. 3d 572, 577 (CA6 2006)
(collecting cases).
   In the appropriate case, I would thus consider the cor-
rect test for a Due Process Clause delayed sentencing
challenge.